                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION



  BAR K RANCH, LLC; MICHAEL                             CV-19-6-BU-BMM
  WALSH; FRED WALSH, and
  EILEEN WHITE
                   Plaintiffs,


                                                              ORDER
        vs.


  UNITED STATES OF AMERICA,
  STATE OF MONTANA, et al.,
                   Defendants.



      Plaintiffs Bar K Ranch, LLC, Michael Walsh, Fred Walsh, and Eileen White

(collectively “Plaintiffs”) filed a complaint for declaratory, injunctive, and

equitable relief, seeking clarification on the public and private rights-of-way over

roads in Madison County. Defendant Madison County Commission filed a motion

to dismiss Plaintiffs’ claim for injunctive relief (Count IV), arguing that the

Plaintiffs present a nonjusticiable political question or, alternatively, that Count IV

does not state a claim for which relief can be granted. (Doc. 8). The United States

Bureau of Land Management, United States Forest Service, and the United States


                                           1
of America (collectively “Federal Defendants”), filed a motion to dismiss on June

17, 2019. (Doc. 13). Plaintiffs filed an Amended Complaint on July 3, 2019.

(Doc. 23). Federal Defendants filed a second motion to dismiss on July 17, 2019.

(Doc. 27). Madison County Commission did not re-file their motion to dismiss.

      The Court held on a hearing on the pending motions to dismiss the Amended

Complaint on September 10, 2019. Madison County Commission’s motion to

dismiss and the Federal Defendants’ first motion to dismiss preceded the filing of

the Amended Complaint and are denied as moot. The Court also denies the

Federal Defendants’ second motion to dismiss.

                                  DISCUSSION

      Federal Defendants attack the sufficiency of Plaintiffs’ Amended Complaint

on two grounds. Federal Defendants first argue that the Court lacks subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Federal Defendants

next contend that the complaint fails to state a claim under Rule 12(b)(6). The

parties disagree about whether several of the issues raised by Federal Defendants

prove jurisdictional in nature thereby requiring resolution under Rule 12(b)(1), or

whether the issue represents non-jurisdictional defects, and, thus, properly should

be resolved under Rule 12(b)(6). The Court agrees with Plaintiffs that Defendants’




                                         2
challenges constitute affirmative, non-jurisdictional defenses, properly analyzed

under Rule 12(b)(6).

      A court must dismiss a complaint if it fails to “state a claim upon which

relief can be granted.” Fed. R. Civ. P 12(b)(6). The Court must consider as true all

allegations of material fact and construe those allegations in a light most favorable

to the plaintiff. Cahill v. Liberty Mut. Ins. Co, 80 F.3d 336, 337-338 (9th Cir.

1996). A court may dismiss a complaint under Federal Rule of Civil Procedure

12(b)(1) for a lack of subject matter jurisdiction. A federal court’s subject matter

jurisdiction arises from the “statutory or constitutional power to adjudicate the

case.” Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 89 (1998). A

case must be dismissed, at any stage in litigation, if the court lacks subject matter

jurisdiction over the matter. Fed. R. Civ. P. 12(h)(3).

      Generally, “[s]uits against the government are barred for lack of subject

matter jurisdiction unless the government expressly and unequivocally waives its

sovereign immunity.” Mills v. United States, 742 F.3d 400, 404 (9th Cir. 2014)

(citation omitted). The Quiet Title Act (QTA) functions as a waiver of sovereign

immunity and provides the “[e]xclusive means by which adverse claimants could

challenge the United States’ title to real property.” Block v. North Dakota ex rel.

Board of U. & Sch. Lands, 461 U.S. 273, 286 (1983).




                                           3
      Defendants urge the Court to dismiss the Amended Complaint for lack of

jurisdiction under Rule 12(b)(1) for two reasons: first, because the claim proves

time-barred; and second, because Plaintiffs lack standing to bring a claim on behalf

of the public. Defendants also urge the Court to dismiss the Amended Complaint

under Rule 12(b)(6) because Plaintiffs have failed to state a claim under the QTA

and are prohibited from obtaining prescriptive easements against the United States.

The Court addresses each argument in turn.

      A.       Statute of Limitations

      The QTA provides a twelve-year statute of limitations from the date of

accrual. 28 U.S.C. § 2409a(g). An action “accrue[s] on the date the plaintiff or his

predecessor in interest knew or should have known of the claim of the United

States.” Id.

      The Supreme Court in Block reversed the lower courts and determined that

the QTA’s statute of limitations applied to states. Block, 461 U.S. at 292-93. The

Supreme Court declared in its conclusion that “the federal defendants are correct:

If North Dakota’s suit is barred by § 2409a(f), the courts below had no jurisdiction

to inquire into the merits.” Id.; see also United States v. Mottaz, 476 U.S. 834, 841

(1986) (“When the United States consents to be sued, the terms of its waiver of

sovereign immunity define the extent of the court’s jurisdiction.”). The Supreme

Court remanded the case for a determination of when the action accrued. Block,

                                          4
461 U.S. at 293. The Ninth Circuit, citing the conclusory statement in Block,

similarly determined that the statute of limitations in the QTA represented a

jurisdictional prerequisite to bring an action: “[i]f the statute of limitations has run

on a waiver of sovereign immunity, federal courts lack jurisdiction.” Skranak v.

Castenada, 425 F.3d 1213, 1216 (9th Cir. 2005).

        More recent Supreme Court decisions cast doubt on this seemingly clear

characterization of time-bars as jurisdictional in nature. See United States v. Kwai

Fun Wong, 135 S. Ct. 1625, 1632 (2015); Arbaugh v. Y&H Corp., 546 U.S. 500,

510 (2006); Sebelius v. Auburn Regional Med. Ctr., 568 U.S. 145, 153 (2013).

The Supreme Court in Wong explained that “we have repeatedly held that

procedural rules, including time bars, cabin a court’s power only if Congress has

clearly stated as much.” 135 S. Ct. at 1632 (internal alterations and quotations

omitted). The “clear statement” rule derived from Wong appears to conflict with

the canon of statutory construction that directs courts to construe narrowly waivers

of sovereign immunity. The Supreme Court in Wong, however, declined to treat a

waiver of sovereign immunity any differently: “it makes no difference that a time

bar conditions a waiver of sovereign immunity.” Id. at 1638. The Supreme Court

in Wong clarified that “traditional tools of statutory construction must plainly show

that Congress imbued a procedural bar with jurisdictional consequences.” Id. at

1632.

                                            5
      Through this pronouncement in Wong, the Supreme Court has “made plain

that most time bars are nonjurisdictional.” Id. Statutes of limitations remain

“important.” Id. The Supreme Court recognized, however, that “framed in

mandatory terms,” and even “emphatically expressed,” statutes of limitations still

“do not deprive a court of authority to hear a case.” Id. The Supreme Court

characterized statutes of limitation more properly as claim processing rules that do

not restrict a court’s inherent power to hear a case. Id. (quoting Henderson v.

Shinseki, 562 U.S. 428, 435 (2011)).

      Courts have wrestled with the impact of Wong. The Eleventh Circuit

concluded that the statute of limitations in the QTA prove jurisdictional, even in

light of Wong. F.E.B. Corp. v. United States, 818 F.3d 681, 685 n.3 (11th Cir.

2016). Other courts have reached the opposite conclusion. Payne v. United States

Bureau of Reclamation, 2017 WL 6819927, at *2 (C.D. Calif. Aug. 15, 2017). The

Sixth Circuit in Herr v. United States Forest Service, 803 F.3d 809 (6th Cir. 2015),

recognized, in light of Wong, that the statute of limitations in 28 U.S.C. § 2401(a)

imposed no jurisdictional barrier to plaintiffs claims. The Sixth Circuit instead

concluded that waivers of sovereign immunity should be treated the same as any

other statute of limitations. Id. at 817.

      Defendants’ attempt to elevate the statutory requirements into jurisdictional

hurdles proves unavailing. The language of the QTA tracks, or seems even less
                                            6
powerful, than the statute of limitations at issue in Wong. Section 2409a(g)

provides as follows: “Any civil action . . . shall be barred unless it is commenced

within twelve years of the date upon which it accrued.” 28 U.S.C. § 2409a(g).

Congress did not cabin the language in the QTA in jurisdictional terms. The QTA

provision instead “reads like an ordinary, run-of-the-mill statute of limitations,

spelling out a litigant’s filing obligations without restricting a court’s authority.”

Wong, 135 S. Ct. at 1633. The language evidences no clear congressional intent to

treat the time-bar as jurisdictional. Id. at 1632.

       The Court’s conclusion that the time-bar in the QTA raises a

nonjurisdictional claim processing rule requires the Court to consider the Federal

Defendant’s motion to dismiss pursuant to Rule 12(b)(6). Supermail Cargo, Inc. v.

United States, 68 F.3d 1204, 1206 n.2 (9th Cir. 1995). The Court must restrict its

review of the evidence presented in the Amended Complaint or documents

attached or incorporated by reference into the Amended Complaint.

      The record at this stage proves insufficient to resolve whether Plaintiffs’

claim accrued within the twelve-year limitations period in § 2409a(g). The Court

declines to dismiss Plaintiffs’ claims on jurisdictional grounds at this time. The

time bar in § 2409a(g) remains mandatory, however, and may be considered at the

summary judgment stage, if appropriate. 28 U.S.C. § 2409a(g).

      B. Prudential standing and Rule 12(b)(6) failure to state a claim

                                            7
       Federal Defendants next contend that Plaintiffs lack standing to bring claims

on behalf of the public, and, therefore, the Court lacks jurisdiction over Plaintiffs’

claims. Federal Defendants also argue that the Amended Complaint fails to plead

with sufficient particularity a “right, title, or interest” sufficient to state a claim

under the QTA.

       The QTA provides a cause of action that allows a plaintiff to name the

United States in a suit regarding “disputed title to real property.” 28 U.S.C. §

2409a(a). The QTA provides that a complaint “shall set forth with particularity the

nature of the right, title, or interest which the plaintiff claims in the real property,

the circumstances under which it was acquired, and the right, title, or interest

claimed by the United States.” 28 U.S.C. § 2409a(d).

       The doctrine of prudential standing generally requires that the plaintiff

“must assert his own legal rights and interests, and cannot rest his claim to relief on

the legal rights or interests of third parties.” Mills, 742 F.3d at 406 (internal

quotations omitted). Prudential standing remains “flexible,” and not required by

the Constitution. Id. The Ninth Circuit addressed prudential standing in the

context of the QTA in Mills. The Ninth Circuit distinguished those plaintiffs that

seek a right-of-way for access to their own property from those that “lack[ ] any

independent property rights of [their] own.” Id. at 408 (citation omitted). The

Ninth Circuit concluded that the prudential standing doctrine did “not bar a legal

                                             8
action by landowners asserting an interest in accessing their own property over an

alleged R.S. 2477 route.” Id.

       The Supreme Court rejected an analysis of prudential standing in a different

context in favor of determining whether “this particular class of persons has a right

to sue under this substantive statute.” Lexmark Int’l, Inc. v. Static Control

Components, Inc., 572 U.S. 118, 128 (2014). The Supreme Court cautioned that

courts “cannot limit a cause of action that Congress has created merely because

‘prudence’ dictates.” Id.

       The Court agrees that the flexible prudential standing doctrine serves as no

jurisdictional bar to Plaintiffs’ claims. Indep. Living Ctr. of S. Cal., Inc., v.

Shewry, 543 F.3d 1050, 1065 n.17 (9th Cir. 2008). Further, the Ninth Circuit

affirmed in Mills that the prudential standing doctrine did not bar a plaintiff

seeking an R.S. 2477 right-of-way to access his own land. The Court will analyze

whether Plaintiffs have stated a claim upon which relief can be granted under the

QTA. See Cetacean Community v. Bush, 386 F.3d 1169, 1175 (9th Cir. 2004).

       The QTA requires a complaint to “set forth with particularity the nature of

the right, title, or interest which the plaintiff claims in real property . . . .” 28

U.S.C. § 2409a(d). At this stage, Plaintiffs’ Amended Complaint asserts a right-of-

way to access their own property and alleges that they have established

prescriptive easements. (Doc. 23 at ¶¶ 2, 103-110). Plaintiffs also attempt to

                                             9
assert public rights. Plaintiffs importantly do not “lack any independent property

rights of [their] own.” Mills, 742 at 408. Further, Plaintiffs accompany these

allegations with detailed and specific facts that satisfy the QTA’s statutory

requirements.

      C. Prescriptive Easements

      Plaintiffs assert prescriptive rights to the non-public portions of the roads

that had been established before federal acquisition of the roads. (Doc. 23 ¶¶ 103-

110). Plaintiffs advance this claim only to the extent that their public right-of-way

has been defeated. (Doc. 38 at 36). Defendants argue that Plaintiffs could not

have inherited prescriptive easements because the land primarily has been “public

domain lands or in federal possession” and because the roads have been relocated,

and Plaintiffs can assert claims only for prescriptive easements beginning on the

date of relocation. (Doc. 28 at 22-23).

      The QTA prohibits suits “against the United States based upon adverse

possession.” 28 U.S.C. § 2409a(n). Plaintiffs allege that their predecessors in

interest established any private prescriptive right before the federal government’s

ownership of the land. See Cty. of Idaho, No. 3:13-cv-00436-EJL, 2017 WL

6551387, at *8 (D. Idaho May 2, 2017). When these roads were in federal

possession, when they were relocated, and when and if Plaintiffs allegedly

established prescriptive easements on the roads present fact-bound questions not

                                          10
appropriately decided at this stage. Plaintiffs’ Amended Complaint alleges with

sufficient specificity the nature of their claims, the descriptions of the roads, and

the asserted interest in the rights-of-way.

                                   CONCLUSION

      Accordingly, it is ORDERED that Federal Defendants’ second Motion to

Dismiss (Doc. 27) is DENIED.

      It is FURTHER ORDERED that Federal Defendants first Motion to

Dismiss (Doc. 13) and Madison County Commission’s Motion to Dismiss (Doc. 8)

are DENIED as moot.

      DATED this 21st day of October, 2019.




                                          11
